                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION


NICHOLAS ADDISON                                                            PETITIONER
ADC #162451

VS.                              5:18-CV-00142-BRW-JTR

WENDY KELLEY, Director,
Arkansas Department of Correction                                         RESPONDENT

                                      JUDGMENT

      Based on the Order that was entered today, this 28 U.S.C. ' 2254 action is DISMISSED,

WITH PREJUDICE.

      IT IS SO ORDERED this 23rd day of October, 2018.


                                            /s/ Billy Roy Wilson______________
                                            UNITED STATES DISTRICT JUDGE
